



CURTISS-WRIGHT CORPORATION
RETIREMENT PLAN
As Amended and Restated effective January 1, 2001


TWELFTH INSTRUMENT OF AMENDMENT




Recitals:




1.  
Curtiss-Wright Corporation ("the Company") has heretofore adopted the
Curtiss-Wright Corporation Retirement Plan (“the Plan").



2.  
The Company caused the Plan to be amended and restated in its entirety,
effective as of January 1, 2001, and has since caused the Plan to be further
amended.



3.  
Subsequent to the most recent amendment of the Plan, it has become necessary and
appropriate to further amend the Plan to revise certain benefit provisions of
the Plan.



4.  
Sections 12.01 and 12.02 of the Plan permit the Company to amend the Plan, by
written instrument, at any time and from time to time, by action of the
Committee established in accordance with Section 11.01 of the Plan.





Amendment to the Plan:




For the reasons set forth in the Recitals to this Instrument of Amendment, the
Plan is hereby amended in the following respects, to be effective as specified
herein:




1.
Section 6.01 is amended, effective as of January 1, 2007, by adding at the end
thereof the following new subsection (f):



 
(f)
Effective January 1, 2007, in addition to the benefit described in Section 4.02
and paragraphs (a), (b), (c), (d), and (e) of this Section, the Normal
Retirement Benefit of certain participants shall be increased.  Participants
described in Schedule I 4 shall receive the increase set forth in subparagraphs
(i) through (iii) herein.



(i)  
The sum of the benefits described in Section 6.01(a), 6.01(c)(i), 6.01(d)(i) and
6.01(e)(i) shall be increased by the sum of (A) and (B) below:



(A)  
the applicable factor in Schedule I 4, multiplied by the employer accrued
benefit under Section 6.01(a), 6.01(c)(i), 6.01(d)(i) and 6.01(e)(i) as of the
date of determination, but in no event later than December 31, 2009,



(B)  
the applicable factor in Schedule I 4, multiplied by the employer accrued
benefit under Section 6.01(a), 6.01(c)(i), 6.01(d)(i) and 6.01(e)(i) as of the
date of determination, but in no event later than December 31, 2009, multiplied
by a Participant’s Years of Credited Service after December 31, 2006 and before
January 1, 2010.



(ii)  
The benefit described in Section 6.01(b), 6.01(c)(ii), 6.01(d)(ii) and
6.01(e)(ii) shall be increased by the sum of (A) and (B) below:



(A)  
the product of the applicable factor in Schedule I 4, multiplied by three (3.0),
multiplied by the sum of:



 
(I)
one and one-half percent (1½%) of Average Compensation in excess of Covered
Compensation, with Average Compensation determined as of the date of
determination, but in no event later than December 31, 2009, and Covered
Compensation determined as of December 31, 2006, plus



(II)  
one percent (1%) of Average Compensation, as determined in accordance with
subparagraph (I) above, up to Covered Compensation, with Covered Compensation
determined as of December 31, 2006, plus



(III)  
the accrued benefit provided under Section 6.01(c)(ii)(A), 6.01(c)(ii)(B),
6.01(d)(ii)(A), 6.01(d)(ii)(B), 6.01(e)(ii)(A) and 6.01(e)(ii)(B).



(B)  
the product of the applicable factor in Schedule I 4, multiplied by a
Participant’s Years of Credited Service after December 31, 2006 and before
January 1, 2010, multiplied by the sum of:



 
(I)
one and one-half percent (1½%) of Average Compensation in excess of Covered
Compensation, with Average Compensation and Covered Compensation determined as
of the date of determination, but in no event later than December 31, 2009, plus



(II)  
one percent (1%) of Average Compensation up to Covered Compensation, with
Covered Compensation and Average Compensation determined in accordance with
subparagraph (I) above.



(iii)  
The benefit described in Section 4.02, 6.01(c)(iii), 6.01(d)(iii) and
6.01(e)(iii) shall be increased by the sum of (A) to (D) below:



(A)  
the applicable factor described in Schedule I 4, multiplied by the Participant’s
Cash Balance Account as of December 31, 2006.



(B)  
the applicable factor described in Schedule I 4, multiplied by the credit to the
Participant’s Cash Balance Account for the 2007 Plan Year.



 

--------------------------------------------------------------------------------



 
 
(C)
the applicable factor described in Schedule I 4, multiplied by the credit to the
Participant’s Cash Balance Account for the 2008 Plan Year.



 
(D)
the applicable factor described in Schedule I 4, multiplied by the credit to the
Participant’s Cash Balance Account for the 2009 Plan Year.



(iv)  
In the event the limitation on Compensation in Section 401(a)(17) of the Code is
increased at any time by statue or regulation (but not by application of the
cost-of-living adjustment factor in Section 401(a)(17)(b) of the Code), all
accruals under this Section 6.01(f) shall cease as of the effective date of said
increase.



(v)  
If the Internal Revenue Service, upon timely application, determines that this
Section 6.01(f) causes the Plan to lose its status as a qualified plan under
Section 4.01(a) of the Code, then this subsection (f) shall be void ab initio.





2.
Appendix I is amended, effective as of January 1, 2007, by adding, immediately
after Schedule I 3, the following new Schedule I 4:

 
 

--------------------------------------------------------------------------------



 
SCHEDULE I 4:
SPECIAL FACTORS FOR BENEFITS REFERENCED IN SECTION 6.01(f)

 
 
   

(f)(i)(A)
   
(f)(i)(B)
   
(f)(ii)(A)
   
(f)(ii)(B)
   
(f)(iii)(A)
   
(f)(iii)(B)
   
(f)(iii)(C)
   
(f)(iii)(D)
 
ID
(Last 4 SSN/DOB)
   
Factor for 08/31/94 Employer Indexed Accrued Benefit for Service up to 12/31/06
   
Factor for 08/31/94 Employer Indexed Accrued Benefit for Service from 01/01/07
to 12/31/09
   
Factor for 1.0%/1.5% of Average Compensation from 09/01/94 to 12/31/06
   
Factor for 1.0%/1.5% of Average Compensation for Service from 01/01/07 to
12/31/09
   
Factor applied to 12/31/2006 Cash Balance
   
Factor for 2007 Cash Balance Accrual
   
Factor for 2008 Cash Balance Accrual
   
Factor for 2009 Cash Balance Accrual
   
0200011461
     
-
     
-
     
0.395743
     
0.793124
     
0.191128
     
0.375262
     
0.375262
     
0.375262
   
0812082053
     
-
     
-
     
0.134417
     
0.277931
     
0.061169
     
0.134380
     
0.134380
     
0.134380
   
0966061745
     
-
     
-
     
0.143437
     
0.580895
     
0.057516
     
0.300007
     
0.300007
     
0.300007
   
1091080357
     
-
     
-
     
0.266972
     
0.031008
     
0.070937
     
0.168199
     
0.168199
     
0.168199
   
1224042344
     
-
     
-
     
0.016481
     
0.006368
     
0.007943
     
-
     
-
     
-
   
1624101151
     
0.196065
     
0.060401
     
0.591087
     
0.872204
     
0.052016
     
0.247898
     
0.247898
     
0.247898
   
1651091464
     
-
     
-
     
0.301441
     
0.525847
     
0.062003
     
0.192332
     
0.192332
     
0.192332
   
1691121541
     
-
     
-
     
0.803788
     
0.142452
     
0.370361
     
0.442327
     
0.442327
     
0.442327
   
1702121952
     
-
     
-
     
0.276280
     
0.711843
     
0.152902
     
0.381865
     
0.381865
     
0.381865
   
1730030854
     
-
     
-
     
0.393526
     
5.111894
     
0.329333
     
2.211309
     
2.211309
     
2.211309
   
2005091858
     
-
     
-
     
0.134156
     
-
     
0.135336
     
-
     
-
     
-
   
2235121863
     
-
     
-
     
0.211821
     
0.707844
     
0.098630
     
0.348205
     
0.348205
     
0.348205
   
2264100155
     
-
     
-
     
0.521140
     
-
     
0.341954
     
-
     
-
     
-
   
2517022758
     
-
     
-
     
0.392552
     
-
     
0.036952
     
-
     
-
     
-
   
2586050751
     
-
     
-
     
0.268499
     
0.926240
     
0.092147
     
0.392675
     
0.392675
     
0.392675
   
2963031361
     
-
     
-
     
0.033110
     
0.005650
     
0.028019
     
-
     
-
     
-
   
3544103145
     
-
     
-
     
0.050044
     
0.113856
     
0.096659
     
0.101539
     
0.101539
     
0.101539
   
3565060945
     
-
     
-
     
0.116809
     
0.926363
     
0.107997
     
0.505838
     
0.505838
     
0.505838
   
3586111855
     
-
     
-
     
0.546902
     
0.248918
     
0.324974
     
0.262915
     
0.262915
     
0.262915
   
3776061762
     
-
     
-
     
0.021493
     
0.039890
     
0.017500
     
0.026598
     
0.026598
     
0.026598
   
3930050863
     
-
     
-
     
0.107633
     
0.083898
     
0.049470
     
0.038994
     
0.038994
     
0.038994
   
3978090658
     
-
     
-
     
1.131459
     
0.365078
     
0.998500
     
0.683310
     
0.683310
     
0.683310
   
4100062960
     
-
     
-
     
0.008776
     
-
     
0.004066
     
-
     
-
     
-
   
4110111145
     
0.106181
     
0.030599
     
0.141580
     
1.006776
     
0.041565
     
0.441330
     
0.441330
     
0.441330
   
4266081655
     
-
     
-
     
0.117013
     
0.237729
     
0.056847
     
0.107172
     
0.107172
     
0.107172
   
4765071957
     
0.103103
     
0.044602
     
0.442136
     
0.757476
     
0.042350
     
0.213976
     
0.213976
     
0.213976
   
4931040867
     
-
     
-
     
0.409198
     
0.776448
     
0.190114
     
0.361569
     
0.361569
     
0.361569
   
5079120653
     
-
     
-
     
0.289838
     
1.952508
     
0.123348
     
0.783949
     
0.783949
     
0.783949
   
5199050660
     
0.235065
     
0.092114
     
0.552175
     
2.459187
     
0.084426
     
0.709291
     
0.709291
     
0.709291
   
5204011360
     
-
     
-
     
0.567674
     
0.981303
     
0.169146
     
0.433871
     
0.433871
     
0.433871
   
5213121059
     
-
     
-
     
0.013497
     
0.009652
     
0.024154
     
0.008784
     
0.008784
     
0.008784
   
5369061241
     
-
     
-
     
0.846638
     
0.846852
     
0.581817
     
0.684875
     
0.684875
     
0.684875
   
5961042557
     
-
     
-
     
0.086509
     
1.081857
     
0.035607
     
0.439498
     
0.439498
     
0.439498
   
6571051163
     
-
     
-
     
0.365826
     
0.240766
     
0.317202
     
0.281319
     
0.281319
     
0.281319
   
6902011950
     
-
     
-
     
0.047663
     
0.092362
     
0.051944
     
0.076623
     
0.076623
     
0.076623
   
7278031541
     
-
     
-
     
0.417544
     
0.951402
     
0.568307
     
0.873249
     
0.873249
     
0.873249
   
7307122346
     
-
     
-
     
0.077896
     
0.961865
     
0.083130
     
0.593592
     
0.593592
     
0.593592
   
7423062755
     
-
     
-
     
0.123970
     
-
     
0.108089
     
-
     
-
     
-
   
7460040661
     
0.352079
     
0.081123
     
1.342181
     
2.229071
     
0.153487
     
0.654119
     
0.654119
     
0.654119
   
7480072263
     
0.151955
     
0.060147
     
0.534826
     
0.982022
     
0.040162
     
0.267969
     
0.267969
     
0.267969
   
7885091967
     
-
     
-
     
0.636896
     
1.136248
     
0.140655
     
0.411685
     
0.411685
     
0.411685
                                                                       

 

--------------------------------------------------------------------------------



       

(f)(i)(A)
   
(f)(i)(B)
   
(f)(ii)(A)
   
(f)(ii)(B)
   
(f)(iii)(A)
   
(f)(iii)(B)
   
(f)(iii)(C)
   
(f)(iii)(C)
 
ID
(Last 4 SSN/DOB)
   
Factor for 08/31/94 Employer Indexed Accrued Benefit for Service up to 12/31/06
   
Factor for 08/31/94 Employer Indexed Accrued Benefit for Service from 01/01/07
to 12/31/09
   
Factor for 1.0%/1.5% of Average Compensation from 09/01/94 to 12/31/06
   
Factor for 1.0%/1.5% of Average Compensation for Service from 01/01/07 to
12/31/09
   
Factor applied to 12/31/2006 Cash Balance
   
Factor for 2007 Cash Balance Accrual
   
Factor for 2008 Cash Balance Accrual
   
Factor for 2009 Cash Balance Accrual
   
8076031756
     
-
     
-
     
0.600043
     
0.913678
     
0.474784
     
0.663998
     
0.663998
     
0.663998
   
8360072158
     
-
     
-
     
0.526991
     
0.621291
     
0.454438
     
0.502114
     
0.502114
     
0.502114
   
8381071854
     
-
     
-
     
0.048776
     
0.009953
     
0.017850
     
-
     
-
     
-
   
8503090759
     
-
     
-
     
0.043772
     
0.099318
     
0.091797
     
0.083633
     
0.083633
     
0.083633
   
8688051855
     
-
     
-
     
0.107534
     
0.263760
     
0.023241
     
0.098786
     
0.098786
     
0.098786
   
9248011354
     
-
     
-
     
0.231361
     
0.981171
     
0.070808
     
0.379007
     
0.379007
     
0.379007
   
9285111058
     
-
     
-
     
0.218108
     
0.321028
     
0.185860
     
0.219693
     
0.219693
     
0.219693
   
9298051364
     
-
     
-
     
0.208721
     
0.493638
     
0.049417
     
0.183390
     
0.183390
     
0.183390
   
9490050860
     
-
     
-
     
0.003290
     
0.000324
     
0.001405
     
-
     
-
     
-
   
9814022752
     
-
     
-
     
0.138953
     
0.439812
     
0.066331
     
0.220391
     
0.220391
     
0.220391
   
9869042341
     
0.161407
     
-
     
0.085203
     
-
     
0.151077
     
-
     
-
     
-
   
9903031759
     
-
     
-
     
0.097845
     
0.890468
     
0.056880
     
0.555118
     
0.555118
     
0.555118
 



Except to the extent amended by this Instrument of Amendment, the Plan shall
remain in full force and effect.






Curtiss-Wright Corporation
Retirement Plan Committee

